                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 07/23/19
------------------------------------------------------------------X
RAMON HENRIQUEZ,                                                  :
                                                                  :
                                                    Petitioner, :
                                                                  :      1:18-cv-7913-GHW
                              -against-                           :
                                                                  :          ORDER
WILLIAM LEE, SUPERINTENDENT,                                      :
EASTERN NY CORRECTIONAL FACILITY,                                 :
                                                                  :
                                                 Respondent. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On June 27, 2019, Magistrate Judge Fox issued a Report and Recommendation

recommending that Petitioner Ramon Henriquez’s petition for a writ of habeas corpus be denied.

Dkt. No. 19. Objections to the Report and Recommendation were due on July 15, 2019. To date,

the Court has received no objections.

         The Court has reviewed the Report and Recommendation for clear error and finds none. See

Braunstein v. Barber, No. 06 Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009)

(explaining that a “district court may adopt those portions of a report and recommendation to which

no objections have been made, as long as no clear error is apparent from the face of the record.”).

The Court therefore accepts and adopts the Report and Recommendation in its entirety.

Accordingly, Mr. Henriquez’s petition for habeas corpus relief is denied.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).
        The Clerk of Court is directed to mail a copy of this order to Mr. Henriquez and to close the

case.

        SO ORDERED.

 Dated: July 23, 2019                              _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge




                                                  2
